Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 2, 2009, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment as an office worker at a skating rink without good cause. The record reveals that claimant resigned from her employment after the employer’s treasurer reprimanded her and used vulgarity when claimant caused the computer printer to jam. Although the use of vulgarity was inappropriate, the record also establishes that this was the first such incident in claimant’s five years of employment and that at no time during the incident did the treasurer ever make threats or threatening gestures toward claimant. As such, we decline to disturb the Board’s decision that claimant left her *1321employment without good cause (see Matter of Juliano [Torys, L.L.P. — Commissioner of Labor], 7 AD3d 864, 865 [2004]; Matter of Penigian [Commissioner of Labor], 4 AD3d 603, 603 [2004]).
Mercure, J.P., Spain, Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.